Case 20-21595-GLT        Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52            Desc Main
                                   Document     Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                             :                    Case No. 20-21595-GLT
                                    :
 MAJESTIC HILLS, LLC,               :                    Chapter 11
                                    :
             Debtor.                :                    Related Docket No. 10
 __________________________________ :
                                    :
 NVR, INC. and NORTH STRABANE       :                    Responses Due: April 9, 2021
 TOWNSHIP,                          :
                                    :                    Hearing Date: April 29, 2021, 10:30 am
             Movants,               :
                                    :
       vs.                          :
                                    :
 MAJESTIC HILLS, LLC and            :
 MUTUAL BENEFIT INSURANCE COMPANY :
                                    :
             Respondents.           :


   AMENDED MOTION OF NVR, INC. AND NORTH STRABANE TOWNSHIP FOR
   ENTRY OF AN ORDER (A) SCHEDULING A HEARING ON DEBTOR’S MOTION
    FOR AN ORDER (I) APPROVING THE ASSUMPTION OF THE SETTLEMENT
  AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND MUTUAL BENEFIT
  INSURANCE COMPANY, (II) APPROVING THE SALE OF CERTAIN INSURANCE
   POLICIES, AND (III) ISSUING AN INJUNCTION PURSUANT TO THE SALE OF
   CERTAIN INSURANCE POLICIES; (B) DECLARING THAT NON-DEBTORS ARE
     NOT ENTITLED TO RELEASES ; AND (C) REQUIRING THE SETTLEMENT
              AMOUNT BE PAID DIRECTLY TO HOMEOWNERS

          NVR, Inc. d/b/a Ryan Homes (“NVR”) and North Strabane Township (“Township,” and

 together with NVR, collectively, “Movants”), by and through their undersigned counsel,

 respectfully move this Court for the entry of an Order (i) scheduling a hearing on Debtor’s Motion

 for an Order (I) Approving the Assumption of the Settlement Agreement and Release Between the

 Debtor and Mutual Benefit Insurance Company . . . (Doc. 10) (the “Mutual Benefit Settlement

 Motion”) to occur on the earliest date that is convenient to the Court; (ii) declaring that non-

 debtors, who are additional insureds under the insurance policy issued by Mutual Benefit Insurance
Case 20-21595-GLT        Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52              Desc Main
                                   Document     Page 2 of 10



 Company (“Mutual Benefit”), are not entitled to be released from future litigation claims and that

 holders of claims against such non-debtors are not enjoined from asserting claims against them;

 and (iii) requiring Mutual Benefit to pay the amount of $950,000 directly to the Homeowners, pro

 rata. In support of this Motion, Movants state as follows:

        1.      The Debtor commenced this case on May 21, 2020 (the “Petition Date”), by filing

 a voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

 “Bankruptcy Code”). Although it has no meaningful assets, business operations, income, or

 revenue—and has not for years—Debtor continues at present as a debtor-in-possession pursuant

 to §§ 1107(a) and 1108 of the Bankruptcy Code.

        2.      Prior to ceasing operations, the Debtor contracted with Movant NVR to develop the

 land at the Majestic Hills subdivision located in North Strabane Township (the “Property”).

 However, the Debtor, and its affiliated persons and entities, failed to perform its duty to properly

 grade and develop the earthwork at the Property, which caused ongoing and catastrophic earth

 movement and landslides to occur over a period of years. As a result, among other things, several

 homes in the subdivision were damaged and/or condemned, a road collapsed, another road was

 damaged, and a sewer line is in danger of failing. Consequently, Movants and the Homeowners

 have suffered millions of dollars in damages.

        3.      Although the Debtor was the developer of the Property, it is believed that Joseph

 N. DeNardo and Shari DeNardo (collectively, the “DeNardos”), through their common ownership

 and control, operated the Debtor and another entity, JND Properties, LLC (“JND”), as alter egos

 of each other. In fact, JND and/or Joseph DeNardo, not the Debtor, engaged many of the

 subcontractors for the development. Further, upon information and belief, the Debtor, the

 DeNardos, and JND failed to adhere to corporate formalities with respect to the Debtor, they kept



                                                  2
Case 20-21595-GLT        Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52              Desc Main
                                   Document     Page 3 of 10



 the Debtor undercapitalized, and they substantially intermingled their assets and affairs.

        4.      The Debtor is the subject of an enforcement action by the Pennsylvania Department

 of Environmental Protection (“DEP”) for repeated violations of DEP orders. The Debtor is also

 the subject of a petition for an injunction by Movant North Strabane to enjoin the Debtor from

 failing to remedy the threat its acts and omissions have caused to a municipal sewer line that

 services hundreds of homes.

        5.      Prior to the Petition Date, at least seven lawsuits were filed against the Debtor in

 Pennsylvania state and federal courts, including lawsuits initiated by homeowners whose homes

 were damaged and/or destroyed (collectively, the “Homeowners”); NVR; the Township and

 Mutual Benefit. Those pre-petition cases have been removed to the Court and are pending as

 adversary Proceedings (the “Adversary Proceedings”).

        6.      The Debtor’s stated purpose for filing this chapter 11 case was to resolve current

 and future litigation claims that have been or may be filed against it with respect to its work as

 developer of the land at the Property.

        7.      On the Petition Date, the Debtor filed the Mutual Benefit Settlement Motion

 (among other pleadings) requesting: (i) approval of a settlement agreement it had entered into with

 Mutual Benefit pre-petition (the “Settlement Agreement”), (ii) approval of a sale of the policy

 issued by Mutual Benefit (the “Policy”) back to Mutual Benefit in exchange for $950,000.00; and

 (iii) the issuance of an injunction enjoining creditors from bringing any future claims against

 Mutual Benefit and certain non-debtor affiliates and/or insiders of the Debtor, including the

 DeNardos, JND, Parkridge Development, LLC and Ashwood Commons, LLC and Ashwood Land

 Partners, L.P. (collectively, the “Other Insureds”), who are named as additional insureds under

 the Policy.



                                                  3
Case 20-21595-GLT            Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52         Desc Main
                                       Document     Page 4 of 10



         8.     By its own terms, the Settlement Agreement states that it is anticipated that

 $900,000 of the amount “shall be used and disbursed for resolution of all claims against Majestic,

 and $50,000 shall be used and disbursed for administrative costs or creditor distribution…” By its

 own terms, the Settlement Agreement can be terminated by the parties to it beginning May 21,

 2021.

         9.     Movant North Strabane, through contracts, would be a direct financial beneficiary

 of the Mutual Benefit policy proceeds.

         10.    Numerous objections to the Mutual Benefit Settlement Motion were filed,

 including by Movants, the DEP, certain of the Homeowners, and certain contractors the Debtor

 utilized to complete the Development.

         11.    Thereafter, on September 18, 2020, this Court entered an Order (Doc. 163) referring

 to the following matters to mediation: (i) the Mutual Benefit Settlement Motion, (ii) a similar

 motion to approve a settlement agreement with Westfield Insurance Company (the “Westfield

 Settlement Motion”), and (iii) the Adversary Proceedings.

         12.    The mediation took place between January 19, 2021 and January 22, 2021. The

 mediation was subsequently adjourned four times to give the parties additional time to work

 toward a global resolution—or any resolution—of the motions and the Adversary Proceedings.

 Despite the past two months of effort geared toward resolution, mediation has again failed. No

 resolution among the parties has been reached. This marks the third time that efforts at a mediated

 global resolution failed.

                                        RELIEF REQUESTED

         13.    By this Motion, Movants request the entry of an Order (ii) scheduling the Mutual

 Benefit Settlement Motion for hearing at the Court’s earliest convenience; (ii) declaring that the



                                                  4
Case 20-21595-GLT         Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52                Desc Main
                                    Document     Page 5 of 10



 Other Insureds are not entitled to the benefit of the injunction described in the Mutual Benefit

 Settlement Motion and/or Mutual Benefit Settlement Agreement or to be released from any current

 or future litigation claims; and (iii) requiring Mutual Benefit to pay the amount of $950,000

 directly to the Homeowners, pro rata, instead of to fund a liquidation trust.

        14.     In light of the failed mediation and the discussions that have occurred in the interim,

 Movants submit that the settlement amount Mutual Benefit has agreed to pay under the Settlement

 Agreement –i.e., $950,000 is reasonable so long as the Other Insureds are not afforded the benefit

 of the improper releases and the injunction that are described in the Mutual Benefit Settlement

 Motion and/or the Settlement Agreement. The Other Insureds likely have significant liability for

 the damages sustained by the Homeowners, Movants and others related to the work done at the

 Property. Yet, none of the Other Insureds has agreed to make any contribution that would justify

 the releases and injunction the Debtor is seeking in the Mutual Benefit Settlement Motion and/or

 that it agreed to obtain as a condition of Mutual Benefit’s obligation to pay pursuant to the

 Settlement Agreement.

        15.     Further, Movants request that the $950,000 that Mutual Benefit has agreed to pay

 pursuant to the Settlement Agreement be distributed directly to the Homeowners instead of being

 used to fund a liquidation trust that will be described further in a plan to be proposed by the Debtor.

 At this point, the administrative expenses that have been incurred and that continue to be incurred

 by the Debtor now exceed $700,000. The Debtor has no ability to pay those expenses. It has no

 business operations, no income and no meaningful assets. Thus, there is a very good chance this

 case does not survive in chapter 11 much longer. Thus, the settlement amount should not be used

 to fund a liquidation trust and be used to pay the costs and expenses of this case. Such amount

 should be paid directly to those who have been damaged most severely by the Debtor’s actions



                                                   5
Case 20-21595-GLT        Doc 431     Filed 03/23/21 Entered 03/23/21 12:41:52               Desc Main
                                    Document     Page 6 of 10



 and for whose benefit the Policy was obtained.

        16.     As stated above, by its own terms the Settlement Agreement specifically states that

 $900,000 “shall be used and disbursed for resolution of all claims against [the Debtor], and $50,000

 shall be used and disbursed for administrative cost or creditor distribution…” Thus, the settlement

 proceeds from Mutual Benefit cannot, and were not intended to, pay for the expenses of this case.

 The vast majority of the claims filed in this case by parties other than members of the Homeowners

 include, at least in part, claims for indemnification or contribution from the Debtor for potential

 liability to the Homeowners. Therefore, the Movants submit, that direct payment of the settlement

 proceeds to the Homeowners is in the best interest of all creditors.

                                   RESERVATION OF RIGHTS

        17.     Movants expressly reserve the right to seek dismissal of this chapter 11 case, object

 to any plan that might be filed by the Debtor, and/or seek a declaration that the proceeds of the

 Policy and any other insurance policy held by the Debtor are not property of the estate.

        WHEREFORE, based upon all of the foregoing, Movants respectfully request the entry of

 and Order (a) scheduling a hearing on the Mutual Benefit Settlement Motion to occur on the

 earliest date that is convenient to the Court; (b) declaring that the Other Insureds under the Policy

 are not entitled to be released from future litigation claims and that holders of claims against the

 Other Insureds are not enjoined from asserting any claims they may have against the Other

 Insureds; (iii) requiring Mutual Benefit to pay the amount of $950,000 directly to the Homeowners,

 pro rata; and (iv) granting such other and further relief to the Movants as the Court finds just and

 proper under the circumstances.




                                                  6
Case 20-21595-GLT        Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52      Desc Main
                                   Document     Page 7 of 10



 Dated: March 23, 2021                            Respectfully Submitted,

                                                  /s/ Kathleen A. Gallagher
                                                  Kathleen A. Gallagher
                                                  Pa. I.D. No. 39750
                                                  Russell D. Giancola
                                                  Pa. I.D. No. 200058
                                                  PORTER WRIGHT MORRIS &
                                                  ARTHUR LLP
                                                  6 PPG Place, Third Floor
                                                  Pittsburgh, PH 15222
                                                  (412) 235-4500
                                                  kgallagher@porterwright.com
                                                  rgiancola@porterwright.com

                                                  Counsel for NVR, Inc., d/b/a Ryan Homes
                                                  and North Strabane Township




                                              7
Case 20-21595-GLT       Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52            Desc Main
                                  Document     Page 8 of 10



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                             :                   Case No. 20-21595-GLT
                                    :
 MAJESTIC HILLS, LLC,               :                   Chapter 11
                                    :
             Debtor.                :                   Related Docket No. 10
 __________________________________ :
                                    :
 NVR, INC. and NORTH STRABANE       :
 TOWNSHIP,                          :
                                    :
             Movants,               :
                                    :
       vs.                          :
                                    :
 MAJESTIC HILLS, LLC and            :
 MUTUAL BENEFIT INSURANCE COMPANY :
                                    :
             Respondents.           :

                                CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served upon all counsel of record via the Court’s
 CM/ECF electronic filing system.


                                                    Respectfully Submitted,

                                                    /s/ Kathleen A. Gallagher
                                                    Kathleen A. Gallagher

                                                    Counsel for NVR, Inc., d/b/a Ryan Homes
                                                    and North Strabane Township


 14332280v1
Case 20-21595-GLT        Doc 431    Filed 03/23/21 Entered 03/23/21 12:41:52              Desc Main
                                   Document     Page 9 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                             :                     Case No. 20-21595-GLT
                                    :
 MAJESTIC HILLS, LLC,               :                     Chapter 11
                                    :
             Debtor.                :                     Related Docket No. 10
 __________________________________ :
                                    :
 NVR, INC. and NORTH STRABANE       :
 TOWNSHIP,                          :
                                    :
             Movants,               :
                                    :
       vs.                          :
                                    :
 MAJESTIC HILLS, LLC and            :
 MUTUAL BENEFIT INSURANCE COMPANY :
                                    :
             Respondents.           :


                                      [PROPOSED] ORDER

          AND NOW, this ________ day of _______________________, 2021, upon consideration

 of the Amended Motion of NVR, Inc. and North Strabane Township for Entry of an Order (A)

 Scheduling a Hearing on Debtor’s Motion for an Order (I) Approving the Assumption of the

 Settlement Agreement and Release Between the Debtor and Mutual Benefit Insurance Company,

 (II) Approving the Sale of Certain Insurance Policies, and (III) Issuing an Injunction Pursuant to

 the Sale of Certain Insurance Policies; (B) Declaring that Non-Debtors are not Entitled to Releases;

 and (C) Requiring the Settlement Amount Be Paid Directly to Homeowner, IT IS HEREBY

 ORDERED THAT the Motion is GRANTED.

          The Court will hold a hearing on Debtor’s Motion on ____________________________,

 at ______.
Case 20-21595-GLT   Doc 431 Filed 03/23/21 Entered 03/23/21 12:41:52             Desc Main
                           Document    Page 10 of 10



      IT IS FURTHER ORDERED that:

      (1)   the Other Insureds under the Policy are not entitled to be released from future
            litigation claims and that holders of claims against the Other Insureds are not
            enjoined from asserting any claims they may have against the Other Insureds; and

      (2)   Mutual Benefit shall pay the amount of $950,000 directly to the Homeowners, pro
            rata.


                                                BY THE COURT:


                                                ___________________________________




                                           10
